Citation Nr: 0218321	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-02 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that declined to 
reopen a previously denied claim for service connection 
for Hepatitis C.  In September 2002, the veteran appeared 
and testified at the RO before C.W. Symanski who is the 
member of the Board rendering the final determination in 
this claim and was designated by the Chairman of the Board 
to conduct that hearing.  38 U.S.C.A. § 7102(b) (West 
1991).

As addressed below, the Board finds that the veteran has 
submitted new and material evidence sufficient to reopen 
his claim for service connection for Hepatitis C.  To this 
extent only, his appeal is granted.  Further adjudication 
of the claim will be deferred pending additional 
development by the Board pursuant to its authority under 
38 C.F.R. § 19.9(a)(2).  When the development has been 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving notice and 
reviewing the response to notice, the Board will prepare a 
separate decision addressing the claim.


FINDINGS OF FACT

1.  In an unappealed May 1997 rating decision, the RO 
denied a claim for service connection for hepatitis at 
which time there was no competent evidence of current 
disability of record.

2.  Additional evidence submitted since the RO's May 1997 
decision is new and material as it includes competent 
medical evidence of a current diagnosis of Hepatitis C.
CONCLUSIONS OF LAW

1.  The RO's May 1997 decision denying service connection 
for hepatitis is final.  38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1995); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2002).

2.  The evidence added to the record subsequent to the 
RO's May 1997 decision is new and material evidence; 
therefore, the claim is reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1997, the RO denied as not well grounded a claim 
for service connection for hepatitis.  The veteran was 
provided notice of this decision that same month, but he 
did not file a timely appeal.  See 38 C.F.R. § 20.302(a) 
(2002) (a Notice of Disagreement (NOD) must be filed 
within 1-year from the date of mailing of the initial 
review and determination).  An unappealed determination of 
the agency of original jurisdiction is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2002).  The Board, therefore, agrees with the RO that the 
new and material standard applies to this case.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2002).  However, if the 
claimant can thereafter present new and material evidence, 
then the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).

Evidence is new when it is not merely cumulative or 
redundant of other evidence previously of record.  
Material evidence is evidence which bears directly and 
substantially upon the specific issue at hand, and which 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Certain specified chronic diseases 
may be presumed to have been incurred in service, if the 
evidence shows that such disease became manifest to a 
degree of 10 percent or more within one year from 
separation from active service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2002).  Hepatitis is not listed as a chronic 
disease subject to presumptive service connection.

For purposes of reopening a claim, the claimant only need 
to submit evidence which is new and material regarding the 
basis, or issue at hand, for the previous final denial.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
(determining the issue at hand for the purposes of 
reopening a finally denied claim depends on what evidence 
was before the adjudicator when the final decision was 
made and the reasons that were given for the denial of the 
claim).  

In the May 1997 decision, the RO denied the claim on the 
basis that "there was no record of treatment in service 
for ... hepatitis."  A review of the records before the RO 
reveals that the veteran had not produced competent 
medical evidence of a current disability of Hepatitis.  In 
connection with the current appeal, the veteran has 
produced competent medical evidence of a diagnosis of 
Hepatitis C.  This evidence is clearly new and material to 
the issue at hand, whether the newly submitted evidence 
cures the previous evidentiary defect of no competent 
evidence of current disability, and is so significant as 
to warrant a reopening of his claim.  38 C.F.R. § 3.156(a) 
(2002).  The claim, therefore, is reopened.  The Board 
defers further consideration of the merits of the claim 
pending additional development by the Board pursuant to 
its authority under 38 C.F.R. § 19.9(a)(2).


ORDER

The claim for service connection for Hepatitis C is 
reopened.  To this extent only, the appeal is granted.




		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

